DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 08/02/2019.  Claims 1–20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 1 & 13 each recite the limitation "the waste stream" on line 3 (claim 1) and line 4 (claim 13).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate action is necessary.
Claims 13–20 are separately rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 13 recites the limitation "the blackwater solids" on line 9.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate action is necessary.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–2, 4–5, 8, 10–16 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,863,577 to Steever et al.
With regard to claims 1 & 13, Steever discloses a method, and its associated apparatus, for incinerating waste solids (abstract) comprising: providing a fluidized bed of solid particles (35) at an elevated temperature in a reactor (10) (Fig. 1; Col. 4, lines 27–30); passing the waste stream, comprising the waste solids and water, onto the fluidized bed of solid particles (Col. 5, lines 14–24; Fig. 1), wherein the fluidized bed of solid particles (35) has a sufficiently elevated temperature to vaporize substantially all of the water into an offgas stream (Col. 5, lines 25–28; Col. 7, lines 38–50; Col. 8, lines 56–60); mixing the waste solids among the fluidized bed of solid particles (35) (Col. 5, lines 21–24); and providing sufficient heat and oxygen to incinerate the waste solids (Col. 7, lines 38–50; Col. 1, lines 22–26; sewage sludge).
With regard to claims 2 & 14, Steever further discloses more than 50 wt % of the water in the waste stream is vaporized (Col. 7, lines 48–53; all of the water in the waste stream is vaporized which allows combustion to occur at autogenous combustion, otherwise temperatures in the combustion area would be limited to below the boiling point of water).
With regard to claims 4 & 15, Steever further discloses mixing the waste solids among the fluidized bed of solid particles provides sufficient fluidizing pressure to prevent downflow of any liquid content remaining entrained with the waste solids (Col. 5, lines 14–28, 34–45; sand is heavier than water, so if sand is fluidized, water would be prevented from downflowing).
With regard to claims 5 & 16, Steever further discloses incinerating the waste solids produces particulates that entrain in the offgas stream (Fig. 1; Col. 5, lines 25–30; entrained particles are removed by the scrubber).
With regard to claim 8, Steever further discloses the fluidized bed of solid particles are rocks (Col. 5, lines 37–43).
With regard to claim 10, Steever further discloses sizing the waste solids to fines before the waste stream is passed onto the fluidized bed such that the waste stream is passed onto the bed of solid particles through a spray nozzle (34) (Col. 4, lines 50–62; Col. 5, lines 14–24).
With regard to claim 11, Steever further discloses the waste stream further comprises urea (Col. 1, lines 22–26; sewage sludge contains urea).
With regard to claim 12, Steever further discloses the waste solids are selected from the group consisting of fecal matter, paper products, hygiene products, and combinations thereof (Col. 1, lines 22–26; sewage sludge).
With regard to claim 20, Steever discloses a system that could be used in conjunction with a recreational vehicle (see rejection of claim 13 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Steever.
Steever fails to disclose fuel is added to the waste stream to assist in incineration of the waste solids.  Instead, Steever discloses adding fuel directly to the combustion chamber 44 to assist in incineration of the waste solids (Col. 7, lines 43–53).  Adding supplementary fuel to a waste stream is old and well-known in the art, so it would have been obvious to, instead of having separate inlets for the waste stream and auxiliary fuel, combine the waste stream and auxiliary fuel prior to entrance to the combustion chamber.  It would have been obvious to one of ordinary skill in the art to use a single inlet instead of separate inlets because such a combination would have had the added benefit of more uniform combustion by mixing the higher calorific value auxiliary fuel with the low calorific value waste stream.
Claims 6–7 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Steever in view of US 10,350,543 to Mahecha-Botero et al.
With regard to claims 6 & 17, Steever fails to disclose the offgas stream and the particulates are passed through a particulate filter, the particulate filter trapping the entrained particulates.  Mahecha-Botero teaches the offgas stream and the particulates are passed through a particulate filter (Col. 24, lines 34–35), the particulate filter trapping the entrained particulates (Col. 24, lines 34–35).  It would have been obvious to one of ordinary skill in the art to combine the combustion apparatus of Steever with the particulate filter of Mahecha-Botero because such a combination would have had the added benefit of an alternative way (Steever currently uses a venturi scrubber) of removing particulate from the exhaust and reducing the captured particulate to ash.
With regard to claim 7, Steever as previously combined with Mahecha-Botero further discloses incinerating the particulates on the particulate filter (Mahecha-Botero: Col. 24, lines 48–55).
Claims 9 & 18–19 are rejected under 35 U.S.C. 103 as being unpatentable over Steever in view of US 4,898,107 to Dickinson.
With regard to claims 9 & 18, Steever fails to disclose preheating the waste stream before the waste stream is passed onto the fluidized bed of solid particles such that the waste stream is at a boiling point of the water.  Dickinson teaches preheating the waste stream before the waste stream is passed into the combustion chamber such that the waste stream is at a boiling point of the water (Col. 8, lines 48–53; Col. 12, lines 61–64).  It would have been obvious to one of ordinary skill in the art to combine the combustion apparatus of Steever with the fuel preheating step of Dickinson because such a combination would have had the added benefit of increasing combustion efficiency by increasing the amount of heat captured from the exhaust stream.
With regard to claim 19, Steever as previously combined with Dickinson further discloses the preheater is further configured to receive heat from the offgas stream for part of preheating the waste stream (Col. 8, lines 42–53; Col. 12, lines 51–64.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619.  The examiner can normally be reached on 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
March 22, 2021